DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 03/25/2021 have been fully considered.

In response to “Discussion of Objection to the Claims”, the claim objections have been withdrawn in view of the amendment.

In response to “Discussion of Rejection to the Claims under 35 USC § 112(b)”, the claim rejections have been withdrawn in view of the amendment.

From pages 8-10, under “Discussion of Rejection to the Claims under 35 USC § 103”, the applicant argues Smith fails to teach the claim limitation “determine a broadcast range, within which the broadcast items are to be broadcast, from a geographic area capable of using the one or more evacuation 
In response, cited paragraph [0115] of Smith is just an example of how the system would broadcast event notifications to the subscribers in a targeted region. Based on Smith’s disclosure as a whole, the event center is configured to determine where to broadcast the notification and who receives the notification. The notification could be for some or all subscribers in the targeted region. For example, at paragraph [0056], Smith discloses the event center utilizes the broadcast towers to transmit warning notifications to all the subscribers located within the affected region of a storm.
Also, it appears that the applicant’s arguments are outside of the scope of the claim limitation because claim limitation merely requires the transmitter to transmit the notification to the entire broadcast range without any recitation about the recipients of the notification. For clarification, Smith’s event center is configured to determine which area to broadcast the event notification is sufficient to satisfy the argued claim limitation “determine broadcast range” and the designed broadcast range or coverage area of the broadcast towers 110-112 is sufficient to the satisfy the claim limitation “a social information transmitter 
It appears that the amendments and arguments fail to overcome the rejections based on the explanations provided above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8, 10-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2005/0197775 A1).

Regarding claim 1, Smith teaches a social information distribution apparatus (Fig. 1, event center 101) configured to collect and analyze social information transmitted from each of one or more facilities (Fig. 1, event sources 102-106, 113-115, such as government facilities), and distribute the social information over a broadcast wave (Fig. 1 broadcast towers 110-112), the social information distribution apparatus comprising: 
a basic information collector implemented by one or more hardware processors and configured to collect basic information comprising at least one of a position (Fig. 2, GPS 203, the device 200 has a GPS receiver to provide the location of a facility, such as evacuation center, to the event center 101), a facility name, or a maximum capacity of each of the one or more evacuation facilities; 
an accumulator implemented by the one or more hardware processors and configured to apportion and accumulate, for items classified in advance (para [0023], [0095]-[0097], Table 1, events are stored according to categories and subcategories), the basic information of each of the one or more evacuation facilities collected by the basic information collector and the social information transmitted in time series from each of the one or more facilities (Fig. 6, para [0017], “In one embodiment, an event center maintains a database and display of hazards (current and predicted) across a large area, such as the entire United States and adjacent coastal waters.” and para [0076], “As is conventional, various meteorological displays can be generated to show various forms of precipitation, temperatures, pressures, and wind conditions.  The data can include radar reflectivity data such as that generated by NEXRAD radars operated by the National Weather Service; "slime track" information showing the position of observed or actual tornados over a period of time;”. The event center stores the hazard’s location and associated information, such as temperature and pressure, sequentially over a period of time), and read out and output requested information, the social information comprising at least one of a current number of evacuees, a facility operation state, evacuee information, a number of urgent injured people, shortage information, a number of information processing terminals, a number of automated external defibrillators (AEDs), a number of blankets, food availability, a number of evacuation guidance devices, or a number of medical supplies (para [0114], “The event center may also be used for subsidiary operations such as tracking consumables inventory ”);
an information transmission management system implemented by the one or more hardware processors and configured to determine, as broadcast items and a broadcast order for the social information accumulated in the accumulator, at least one of the position information (para [0120], “After performing the integrity check, the event center integrates the newly received information with presently known information, e.g., information received from other sources such as the National Weather Service, FEMA, etc. In addition, the event center may transmit the updated information to remote subscribers who have previously requested to be kept informed of conditions in certain areas.  FIG. 10 illustrates a subscriber display including an indication 1001 of the spotter's report regarding the rotating wall cloud.”. The event center transmits location information, such as the location of the reporting device, to other users), the maximum capacity, the current number of evacuees, the facility operation state, the evacuee information, or the shortage information, 
 	determine a broadcast range, within which the broadcast items are to be broadcast, from a geographic area capable of using the one or more facilitlites (para [0115], “In addition, the event center server notifies applicable personnel, e.g., based on the type of event ”), and determine a broadcasting time and a repetition count within the broadcasting time (Para [0067], broadcast the warning at least one time at the time of broadcast); and 
a social information transmitter configured to transmit the broadcast items to substantially the entire broadcast range over the broadcast wave in accordance with the broadcasting time and the repetition count (Fig. 12, step 1209, the event center broadcasts the received information to other users. The repetition count is at least one time).
Smith teaches an information sharing platform that receives information, such as location, inventory number, and number of people, from government facilities 114, individual communication devices 107-109, and other sources. The received information are collected and processed by the event center and broadcasted to subscribers in the affected areas. 
Smith’s reporting system fails to expressly teach the government facilities comprise of one or more evacuation facilities.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more mobile devices to be located at the one or more evacuation facilities to report the location and the supply inventory to the event center. The event center 

Regarding claim 2, Smith teaches the social information distribution apparatus of claim 1, wherein the report device is configured to accident injury and the number of people held hostage (See Table 1 and Table 2) but fails to teach further comprising an analyzer implemented by the one or more hardware processors and configured to analyze, based at least in part on the social information accumulated in the accumulator, at least one of determination of the number of urgent injured people, discrimination of urgent priority information, specification of the geographic area capable of using the one or more evacuation facilities based at least in part on a surrounding road condition, acquisition of information about whether to take measures to arrive at a solution by issuance to or contact with a cooperative external system and the solutions expected time and condition, or specification of the geographic area capable of using the one or more evacuation facilities based at least in part on a surrounding road condition by updating accumulated information in the accumulator.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify an event 

Regarding claim 3, Smith teaches the social information distribution apparatus of claim 1, wherein the social information further comprises social infrastructure information and facility/equipment information (para [0114], “The event center may also be used for subsidiary operations such as tracking consumables inventory (e.g., drugs administered on-scene at a reported event), and tracking durable equipment inventory, maintenance, and repair.”). 

Regarding claim 4, Smith teaches the social information distribution apparatus of claim 3, wherein the social infrastructure information comprises information from at least one of a mobile power supply vehicle, a wattmeter, a power supply station, a thermometer (para [0045], “As shown in FIG. 1, an event center 101 receives event-related information from various sources, such as weather-related information from one or more radar sources 102, temperature data sources 103, wind data sources 104, and other data sources 105 (including, but not limited to, regional weather stations that provide air and pavement temperature, humidity, and other ”), a seismometer, an ombrometer, a surveillance camera, or a security gate .  

Regarding claim 5, Smith teaches the social information distribution apparatus of claim 3, wherein the facility/equipment information comprises information from a communication device installed in at least one of a school, a park, a hospital, or an evacuation center (para [0115], “However, if the event occurs at the Kansas Speedway, the event center may also or alternatively notify the Kansas Speedway operations center because Kansas Speedway operates its own medical response unit and has hospital facilities on-site.”. The event center notifies the Kansas speedway hospital which also has a reporting device 200).  

Regarding claim 6, Smith teaches the social information distribution apparatus of claim 1, wherein the information transmission management system further determines a second broadcast range for broadcasting the social information (para [0102], “In addition, the event center may transmit the updated information to remote subscribers who have previously requested to be kept informed of conditions in certain areas.”. The event center broadcasts range for 2 users located in different areas is larger than the broadcast range of just 1 user located in one area).  

Regarding claim 7, Smith teaches the social information distribution apparatus of claim 6, wherein the second broadcast range covers a greater geographical area than the broadcast range (para [0102], “In addition, the event center may transmit the updated information to remote subscribers who have previously requested to be kept informed of conditions in certain areas.”. The event center broadcasts range for 2 users located in different areas is larger than the broadcast range of just 1 user located in one area).  

Regarding claim 8, Smith teaches the social information distribution apparatus of claim 7, wherein the second broadcast range at least partially overlaps with the broadcast range (para [0102], the combined coverage area for two users overlaps the coverage area for one of those two users.).  

Regarding claim 10, Smith teaches the social information distribution apparatus of claim 1, wherein the social information transmitter transmits the social information as video data or audio data (para [0123], “Warning database may store pre-recorded audio clips that hazard warning system 1305 combines and plays to provide the proper warning.  E.g., hazard warning system 1305 might combine the recorded audio clips "hail," "is," "detected," "five," "miles," "ahead," ”. Pre-recorded audio messages for different events).

Regarding claim 11, recites a system similar to the scope of claims 1 and 4. Therefore, it is rejected for the same reasons.

Regarding claim 13, recites a system similar to the scope of claim 3. Therefore, it is rejected for the same reasons.

Regarding claim 14, recites a system similar to the scope of claim 4. Therefore, it is rejected for the same reasons.

Regarding claim 15, recites a system similar to the scope of claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 16, recites a system similar to the scope of claim 6. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a system similar to the scope of claim 7. Therefore, it is rejected for the same reasons.

Regarding claim 18 recites a system similar to the scope of claim 8. Therefore, it is rejected for the same reasons.

Regarding claim 20, recites a system similar to the scope of claim 10. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Raj (Pat. No.: US 8,917,176 B2) teaches an emergency communication system that broadcast evacuation information about an assistance/evacuation center. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/ZHEN Y WU/Primary Examiner, Art Unit 2685